Order entered November 24, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00927-CV

              IN RE NATHAN NATHANIEL RENDER, Relator

          Original Proceeding from the 291st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F08-45177-TU

                                      ORDER
                   Before Justices Myers, Molberg, and Evans

      Based on the Court’s opinion of this date, we DENY relator’s October 21,

2020 petition for writ of mandamus.


                                           /s/   LANA MYERS
                                                 JUSTICE